In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                            No. 02-19-00156-CV

ARLINGTON PROFESSIONAL FIRE          §   On Appeal from the 96th District
FIGHTERS, INTERNATIONAL                  Court
ASSOCIATION OF FIRE FIGHTERS,
AFL-CIO, LOCAL 1329; DAVID CROW;
SHAWN GRAHAM; JOSEPH MARKHAM;
EDWARD MONTAGUE; MATTHEW
THRONE; AND ADRIAN ROJAS,
Appellants

V.

CITY OF ARLINGTON, TEXAS; CITY OF
ARLINGTON, TEXAS, CITY COUNCIL;
CITY OF ARLINGTON, TEXAS, CIVIL
SERVICE COMMISSION; JIM ROSS, IN
HIS OFFICIAL CAPACITY AS MAYOR OF
THE CITY OF ARLINGTON; HELEN
MOISE, IN HER OFFICIAL CAPACITY AS
A MEMBER OF THE CITY OF
ARLINGTON, TEXAS, CITY COUNCIL;      §   of Tarrant County (096-297772-18)
RALPH GONZALEZ, IN HIS OFFICIAL
CAPACITY AS A MEMBER OF THE CITY
OF ARLINGTON, TEXAS, CITY
COUNCIL; NIKKIE HUNTER, IN HER
OFFICIAL CAPACITY AS A MEMBER OF
THE CITY OF ARLINGTON, TEXAS,
CITY COUNCIL; ANDREW PIEL, IN HIS
OFFICIAL CAPACITY AS A MEMBER OF
THE CITY OF ARLINGTON, TEXAS,
CITY COUNCIL; REBECCA BOXALL, IN
HER OFFICIAL CAPACITY AS A
MEMBER OF THE CITY OF
ARLINGTON, TEXAS, CITY COUNCIL;
RUBY FAYE WOOLRIDGE, IN HER
OFFICIAL CAPACITY AS A MEMBER OF
THE CITY OF ARLINGTON, TEXAS,
CITY COUNCIL; VICTORIA FARRAR-
MYERS, IN HER OFFICIAL CAPACITY
AS A MEMBER OF THE CITY OF
ARLINGTON, TEXAS, CITY COUNCIL;
BARBARA ODOM-WESLEY, IN HER                  §   September 16, 2021
OFFICIAL CAPACITY AS A MEMBER OF
THE CITY OF ARLINGTON, TEXAS,
CITY COUNCIL; DON CROWSON, IN
HIS OFFICIAL CAPACITY AS ARLINGTON
FIRE CHIEF; YOKO MATSUMOTO, IN
HER OFFICIAL CAPACITY AS THE
ARLINGTON DIRECTOR OF HUMAN
RESOURCES AND CIVIL SERVICE;
CINDY DAO, IN HER OFFICIAL
CAPACITY AS CHAIR OF THE
ARLINGTON CIVIL SERVICE
COMMISSION; RICK HARRIS, IN HIS
OFFICIAL CAPACITY AS A MEMBER OF
THE ARLINGTON CIVIL SERVICE
COMMISSION; JASON KAY, IN HIS
OFFICIAL CAPACITY AS A MEMBER OF
THE ARLINGTON CIVIL SERVICE                      Memorandum Opinion by Justice
COMMISSION, Appellees                        §   Bassel

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part.
      We reverse that portion of the trial court’s judgment that granted summary

judgment as to Appellants’ claims that Appellees retaliated against the them (1) by

cancelling certain types of discretionary pay previously paid and (2) by failing to

promote by denying promotions. We reverse and remand to the trial court solely as

to these two retaliation claims for further proceedings consistent with this opinion.

With respect to the surviving retaliation claims, we further hold that the trial court

erred when it held that Appellant Arlington Professional Fire Fighters, International

Association of Fire Fighters, AFL-CIO, Local 1329 lacked standing to assert those

claims.

      We affirm the remainder of the trial court’s judgment.

      It is further ordered that Appellees shall pay all of the costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel